Title: To Benjamin Franklin from Lafayette, 12 February 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Paris february 12th 1782
I Had the Night Before Last the pleasure to See Mr. franklin and Gave Him some Account of the Situation our Affair Was in at that time. I Can for the Present be More Particular, and will Relate What Has Past Respecting the letter of Mr. de Veymerange and the Several Articles a list of which Has Been put into My Hands.
I Have Represented to Mis. [Marquis] de Castries that His Assistance Was Absolutely Necessary on the Occasion— Had He not Been Rather Short of Means He would Have Aided us More Completely— But Advised you Should Request Mr. de Veymerange to find A large Vessel of 1200 tons, or two of 600 Each But Not less, and Know from Him What is the price demanded to Carry our Stores—it will Be Better Not to Mention Mis. de Castries, and By Those Means We May lay Before Him Any proposition that Will Be Made— So that if they Are Exaggerated, or if No Vessel Can Be found we will Avail ourselves of His Assistance and Authority.
The Same Minister Has also Requested I Would as Soon as Possible Give Him an Exact Memorandum of the Stores On Account of the United States that are to Be Sent By the Convoy of March—the Number of tons, either Weight or Uncomberance are to Be Exactly Specified— I will Sollicit for a Protection to the Very Mouth of An American Harbour— Should the Vessels and Officers Be french, they will Probably Better Understand and Keep Close with the Commanders of the Escort— The Minister Has also Very Judiciously shewed that we Must not Accept of Any Vessel Under the Size of Six Hundred tons. He Says the Stores Must immediately Be Collected at Brest, and the Account of them Be Given to Him as Soon as Possible—the Moment the Propositions from Mr. Veymerange Are Come to Hand, I offer My Services to Carry them to Versailles and Render the Bargain as Advantageous as possible to the United States.
Your Excellency Having Requested My opinion Respecting the Importance of the Several Articles in a french list Amounting to 1050 tons, I will only Say that Cloathing, Camp Equipage, and powder are the Most Essential— Small arms Come Next with their flints &c— The Howitzers and Carriages I would Reserve for the Last But if two Vessels of Six Hundred tons May Be Early Procured at a Cheap Rate I would think it important to Send Under that Convoy Every thing that is Already Bought and is destined to North America.
I Had the other day the Honor to Explain to Mr. franklin the Reasons why I imagined the Alliance was Entitled to the Indulgence of a Cruise Which Has Been Positively Promised By Congress— Should it Be Your Excellency’s Opinion that she ought to Cruise for some weeks and then Return to Your Command towards the End of March, Mis. de Castries Has Promised that Barry will Be permitted to Get all American Sailors in Any french Harbour for Whom He will Make an Application.
I Have Had Several Conversations Respecting the Situation of American Affairs— I am in a few days to Be Called into a Commitee of the Three Ministers which I Have Requested Because I think it Better to debate with them All than to divide My opinion into Separate Conferences—in Every Answer to their Questions I will Endeavour to fulfill the Views of Your Excellency, and in Case you Are Satisfied with Your Aid de Camp I am perfectly Happy.
This is a Very Long Epistle for a [?] letter, I will Now put an End to it, But not Before I Have Presented Your Excellency with an Homage of the Affection and Respect I Have the Honor to Be With Your Excellency’s Most obedient Hbl Sevt
Lafayette

P.S. I Hope Mr. de Guichen will Have Gone with those last Nord East Winds— Rodney Has Been Sometime on His Way— There is a Convoy Going from Cork towards the End of this Month Notice of Which Might Be Sent to Barry—all the Ships of the line with Some troops Have left Newyork
  His excelley B. franklin Esq.

 
Notation: La Fayette Mr. le Marqs. Paris 12.— Fevr. 1782.
